Continuation of 12: The request for reconsideration has been considered but does not
place the application in condition for allowance because: The proposed amendments
raise new issues that require and updated search and further consideration.

101 rejection: The Applicant's arguments and amendments raise new issues that necessitate further review and reconsideration.

103 rejection: Applicant's proposed substantive amendments associated with direct transmission of an identification message associated with a transaction, necessitate an updated search and reconsideration.




/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692